DETAILED ACTION
Claims 1 - 19 of U.S. Application No. 16417990 filed on 05/21/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments regarding the drawing objection:
The drawings were objected to for using reference characters 24, and 30 without being described in the specifications. the Applicant thankfully pointed out the location in the specifications were the characters 24 and 30 are described, therefore, the  drawing objection is maintained.
Further, the drawings were objected to for using reference characters 18, 3A, 3B, and 33, each to describe more than one item. The Applicant Amended fig. 8, and the specifications on 12/09/2021 to rectify the issue, therefore, the drawing objection is overcome.
Arguments regarding the 35 USC 112(b) rejections:
In the Non-Final Office Action of 06/09/2021, page 4 – 6, claims 2 – 10, and 18 were rejected under 35 USC 112(b). The Applicant asserts in their remarks of 12/09/2021, page 7, last paragraph, that the amendments of claims 1, and 2 overcome the applied rejections. The Examiner respectfully disagrees. None of the issues discussed in the 35 USC 112(b) section were addressed by the amendments of claim 1 – 2, therefore, the applied 112(b) rejections are all maintained.
Arguments regarding the 35 USC 102(a)(1) rejections:
The Applicant argues in page 8, 3rd paragraph that amended claims 1, and 2 are not anticipated by Fletcher (GB 2358523). In particular, the “slot or gap” imparts functional and structural characteristics from the cited prior art. The Applicant wrote:

    PNG
    media_image1.png
    313
    1019
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. First the Examiner notes that the argued “slot or gap” is introduced in claim 2, thus the validity of the 102(a)(1) rejection of claim 1 is not contested by the Applicant, and thus the anticipation of the limitations in claim 1 is admitted by the Applicant.
Second, the Applicant argument merely mention that claim 2 imparts functional and structural characteristics not in the prior arts. The Applicant arguments failed to mention what those differences are.
As explained in the Non-final rejection of claim 2 in 06/09/2021. Fletcher discloses the gap/slot between the legs 38 and 39 as seen in fig. 1a. as seen in fig. 1, the rotor when rotating, blows coolant air (represented by arrows for example in fig. 1) the cooling air cools the entire body of the stator windings, which is immersed in the ambient air, including the legs, interconnections, bridges, and joints. That being said. Claims 1 – 3, 6-8, 10-14, 16-19, as amended, are indeed anticipated by Fletcher.
Arguments regarding the 35 USC 103 rejections:
Regarding to the secondary references. No specific traversal of any secondary exists, applicant merely contends that the claims are allowable since the primary ref. allegedly does not anticipate claims 1 – 2. Lacking traversal specific to the teachings of the secondary reference(s), they are found to teach the subject matter as claimed when in combination with the newly cited reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 16, 18 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, 4-8, 14, 19: the recitation of claim 2, “coolant or pumped media” is not clear as it is not known per se what media is being pumped? Also, the specifications do not indicate what media could be pumped. For examination purposes, the limitations in question will be interpreted as “pumped cooling media” such as forced air or liquid coolant.
Also, it is not clear if the “coolant” and the “pumped media” are two different elements or they are merely synonyms to the same element, or the pumped media is a 
Further claims 2, 4, and 5 recites the limitation “slot or gap”. It is not clear if the slot and the gap are the same structural element or a different element, or the gap is a clarification/example of the slot which renders the claim indefinite because the claim reciting a broad limitation followed by a narrow limitation. 
The Applicant should pick description of the claimed element, it is a gap or slot?
Moreover, amended claim 2 recite “…extends the length of said machine…”. The newly introduced element “length” has no antecedent basis in claim 2 or in claim 1 on which claim 2 depends.
Regarding claim 3: the recitation of claim 3, “…the axial extents of intended axial flux generated within said machine”. It is not clear what the intended axial flux is!? And so, the location of the claimed “axial extents” is not known. The axial flux of the machine is dependent on many factors, for example, depends on the strength of the magnets, the current in the stator coils, the material of the electrical machines and its dimensions, therefore, it is not definitely known the “intended axial flux”, and therefore, the location of the claimed “axial extents”. For examination purposes, the limitations in question will be interpreted as “…occur beyond the active axial flux path of said machine”.
Claims 4: claim 4  recites “a said stator segment” in line 3 in claim 4, it is not clear if what is being claimed is a new segment (evidenced by “a”) or the segment in 
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6: the limitation, “…a rotor presenting a surface to said rotor”. The limitation seems garbled and meaningless. For examination purposes, the limitations in question will be interpreted as “…a rotor have a surface to interact with the stator current carrying segments”.
Also, it not understood what “said rotor that allows adhesion or boundary layer type effects to propel” is. Adhesion between what? The stator and the rotor? Moreover, the claimed “boundary layer type effect” is not known per se, and not explained in the specifications. The Applicant is advised to claim the structure on the rotor that causes such effect.
For examination purposes, the limitation in question will be interpreted as “said rotor allows for propelling…”. Similar to the discussion of claim 2, the pumped media will be interpreted as “pumped cooling media” such as forced air or liquid coolant.
Claims 9-10: similar to claim 5, having the “magnetic source” after the “flux generating device renders the claim indefinite because it is unclear whether or not the limitations in parenthesis is part of the claimed invention.  
Further, the limitation in claim 9, “…that can have a plurality of flux generating device…”. The usage of the word “can” create doubts if the rotor does have the plurality of flux generating devices or not, rendering the claim indefinite.
Regarding claim 18/16/1: the limitation, “a stator that is assembled in pieces of sections”. It is not clear from claims 1, and 16, if what is being assembled in sections is the stator itself, i.e. the stator core, or the current carrying conductor segment as in claims 1, and 16. For examination purposes, the limitation in question will be interpreted as “a stator current carrying stator conductor that is assembled in pieces of sections”

Also, it has been noted that each claim preamble starts with “a stator”, “a machine”, “a rotor”. The preamble of the dependent claims should be amended to recite the stator”, “the machine”, “the rotor” since such elements are defined in the independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 8, 10 – 14, 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard Fletcher (GB 2358523; Hereinafter, “Fletcher”).
Regarding claim 1: Fletcher discloses an axial flux electrical machine (title and fig. 1), having a plurality of circumferentially arranged current-carrying stator segments (one of the segments seen in Fig. 1A.a) with distributed stator portions (38, 39; fig. 1A.c) that lie in at least one stator plane(s) (2; the Examiner interpret evert element ends with (s) as a plural, for example plane(s)=planes, rotor(s)=rotors,…etc.) perpendicular to the rotational axis (shaft 6) and lie (fig. 1) in at least one stator plane (stator 2) parallel to 

    PNG
    media_image2.png
    320
    1074
    media_image2.png
    Greyscale

Regarding claim 2/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that said stator portions (38, 39) have a slot or gap (the gap between 38 and 39 seen in fig. 1A. c above) between legs of said portion for coolant or pumped media (the air flow 15) and wherein said slot or gap (between 38, and 39) extends the length of said machine (in light of disclosure, and the drawings, the length of the machine is interpreted as some radial distance from the outer radial portion to inner radial area; see fig. 4, and 6 of the instant application) from the outer portion (at clip 10; fig. 1) of the machine to the central portion (at the interconnection next to shaft 6) of said machine allowing said coolant or pumped media (the ambient air that fill the machine and moved when the rotor rotate) to contact the entire length of said slot (the ambient air does contact and thus cool the stator windings including the slots).
Regarding claim 3/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that said stator segments (see in fig. 1A.a) electrical connection (10), bridge (10) or interconnections (10), and or solder joints between said segments (Fig. 1A. e) occur beyond the active axial flux path of said machine

    PNG
    media_image3.png
    559
    871
    media_image3.png
    Greyscale

Regarding claim 6/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that stator portions (in fig. 1A.a) placed parallel (as seen in fig. 1, the legs 38, 39 of the portions are parallel) and near a rotor (3; fig. 1) presenting a surface (the rotor surface facing the stator) to said rotor that allows adhesion for propelling, draw, or move coolant (air flow 15) or pumped media (liquid cooling medium) from the inner region to the outer region (see the arrows in fig. 1) as the rotor turns about the central axis with or without assistance from vanes, blades, or surface roughening treatments (fins 16 are optional as disclosed in at least page 3, last paragraph).
Regarding claim 7/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses stator (2) that allows coolant or pumped media (air or liquid cooling) to travel from the outer region (the axially outer side at12 and 14) of the machine to the inner region (at the stator 2) of the machine and then to travel from the inner region to the outer region (the radially outer region) parallel to a rotor face (see the 
Regarding claim 8/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that flux enhancing material (cores 7) between stator sections (seen in fig. 1) and or portions that assist or direct coolant media towards the central axis.
Regarding claim 10/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that a rotor (3) has a plurality of flux generating devices (magnets 4) on, or in, or otherwise attached to said rotors (3) spaced circumferentially (claim 2) in a manner as to generate magnetic flux axially from the parallel faces of said rotor (3).
Regarding claim 11/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses axial flux termination or flux return devices (the body of ferromagnetic backing plates of rotor 3 in which the magnets 4 are embedded) near either axial extent of said machine (close to the case 1 in the axial direction) attached to the outermost faces of the outermost facing rotor (3)(fig. 1).
Regarding claim 12/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses flux termination or flux return device (case 1) that are affixed to the machine beyond outermost parallel faces of outermost rotors (3).
Regarding claim 13/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses rotating flux termination device (ferromagnetic backing of rotor 3 in which magnets 4 are embedded) attached to the central axis shaft (6; fig. 1).
Regarding claim 14/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses a stator (2), and a casing or shell (1) that has coolant or pumped media opening (12 - 15) that allow media (such as air or liquid) to flow into and out of said casing (1) first passing through stator (the casing 1 is part of the stator) and then past a rotor face (fig. 1) exiting casing through second opening (15) with openings being radially (opening 15) or axially disposed in the outer portion (radially outer portion) of said casing (1).
Regarding claim 16/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that said winding portions (fig. 1A.a) consisting of at least two legs (11) which arc, lean, or bend in opposite directions (fig. 1A.a) then bend in the same general direction (to meet at 40) with spacing between legs allowing a leg to cross a flux source (from magnets 4) of one direction or polarity (at one of the magnets 4) while another leg crosses a flux source of the opposite direction or polarity (from other magnet of alternating polarities as disclosed in claim 2).
Regarding claim 17: Fletcher discloses an axial flux electrical machine (title and fig. 1), having a plurality of circumferentially arranged current-carrying stator segments (seen in fig. 1A.a) with distributed stator portions (legs 38, 39) that lie in at least one stator plane (2) perpendicular to the rotational axis (shaft 16) and lie in at least one stator plane (2) parallel to said axis (shaft 16) with conductive segments (the conductors in fig. 1A.a and collectively seen in 1B) assembled about a shaft (16) with rotor (3) installed (fig. 1).
Regarding claim 18/16/1 (as best understood): Fletcher discloses the limitations of claim 16 and further discloses that a stator (stator conductor segments in 
Regarding claim 19/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses spacers (32) assembled between rotors (3; fig. 2) on a common shaft (16) with said spacers containing fins (16), slots, grooves, or other treatments to assist movement of coolant or pumped media between rotor and stator faces (air flow 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 5 are is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sakai (US 5619087; Hereinafter, “Sakai”).
Regarding claim 4/1 (as best understood): Fletcher discloses the limitations of claim 1 and further discloses that said stator (2) comprised of interleaving stator segments (fig. 1A.a, and fig. 1B) with said stator segments (plurality of segments in 1B).
Fletcher does not show that segments having a formed slot or gap between portions of at least 2 legs of a said stator segment that is of an asymmetrical length radially to other stator portions allowing for a gap or channel being formed between adjacent portions gaps near the central axis of said electrical machine for coolant or media flow.


    PNG
    media_image4.png
    839
    1074
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator windings of the electrical machine of Fletcher with stator segment that is of an asymmetrical length radially to other stator portions allowing for a gap or channel being formed between adjacent portions gaps near the central axis of said electrical machine for coolant or media flow as disclosed by Sakai to increase the cooling capacity of the machine thus to decrease the machine losses.
Regarding claim 5/1 (as best understood): Fletcher discloses the limitations of claim 1 but does not disclose that said stator segments have a formed slot or gap between portion legs of said stator segment with said legs being asymmetrical to one another allowing for each leg of said portion to cross flux paths of opposite flux directions or polarity, generated by a magnetic source (such as permanent magnets, or electromagnets, coils, or Halbach array, in, on, or otherwise attached to a rotor.
Sakai discloses said stator segments (the 3 phase windings in fig. 5) have a formed slot or gap between portion legs of said stator segment (the annotated fig. 5 above) with said legs being asymmetrical (having different radial length as seen in fig. 5) to one another allowing for each leg of said portion to cross flux paths of opposite flux directions or polarity (marked as N and S in fig. 3) , generated by a magnetic source (such as permanent magnets, or electromagnets, coils, or Halbach array, in, on, or otherwise attached to a rotor)(permanent magnets  25a).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator windings of the electrical machine of Fletcher with said stator segments have a formed slot or gap between portion legs of said stator segment with said legs being asymmetrical to one another allowing for each leg of said portion to cross flux paths of opposite flux directions or polarity, generated by a magnetic source such as permanent magnets as disclosed by Sakai to maximize the flux by forming the opposite sides of the magnet with opposite poles thus increase the machine efficiency.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Butterfield (US 20080042515; Hereinafter, “Butterfield”).
Regarding claim 9/1 (as best understood): Fletcher discloses the limitations of claim 1 but does not disclose a rotor that have a plurality of flux generating devices arranged in a dual Halbach pattern on alternating sides of rotors.
Butterfield discloses a rotor (50) that have a plurality of flux generating devices (44) arranged in a dual Halbach pattern (para [0056]) on alternating sides of rotors.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the electrical machine of Fletcher with a rotor that have a plurality of flux generating devices arranged in a dual Halbach pattern on alternating sides of rotors as disclosed by Butterfield to re-focus the magnetic field (para [0056]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher.
Regarding claim 15/1(as best understood): Fletcher discloses the limitations of claim 1 and further discloses rotors (3) stators (2; fig. 1, and 6) and a housing, shell, or casing (1) that has media openings (12 – 15) that allow media to flow (air or liquid) from the furthest radial extent (15) of the rotor/stator combination towards the central axis (shaft 16) between said segments before ultimately exiting radially (12) between said segment portion and rotor.
And however the direction of the air flow is reversed in Fletcher, it is obvious for a person having ordinary skill in the art to reverse the air flow direction by simple known techniques such as reversing the fins 16 direction.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the direction of the air . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832